Per Curiam.
On the petition and motion of the plaintiffs and appellants for an injunction pending their appeal here to this court from the final judgment of the District Court for Missoula County entered in this cause in that Court on September 7, 1956.
*636It is now here ordered that the said petition and motion be, and the same is hereby, granted to this extent, viz., (1) that upon the filing of the written undertaking hereinafter mentioned and thereafter during the pendency of the appeal aforesaid until the further order of this court in the premises the defendants and respondents and as well their agents, servants and employees, and all other persons whomsoever acting in concert with, or in aid of the said defendants and respondents, or any of them, be enjoined from proceeding with the annexation of, and from annexing to the said City of Missoula, Montana, the certain areas and lands, or any thereof, which are more particularly in uhe petition aforesaid of the plaintiffs and appellants described, and also from taking any action whatsoever by any means directly or indirectly under Resolutions Nos. 1820 and 1859 of the said City of Missoula or either of them, or otherwise, for the purpose of accomplishing or furthering the annexation of the said lands and areas to the said city as is the intent of Resolutions Nos. 1820 and 1859 aforesaid; and (2) that the injunction order last aforesaid shall not be effective unless within fifteen days from the date hereof the said plaintiffs and appellants give a good and sufficient written undertaking on their part in the penal sum of $2,500, conditioned pursuant to R.C.M. 1947, section 93-4207, and file the same with the clerk of this court in this cause; and (3) that if the written undertaking herein required be filed within the time herein specified and otherwise pursuant hereto, a writ of injunction in due form of law and in accordance with this order shall issue to the defendants and respondents out of this Court under its seal and the hand of its clerk, and shall thereupon be forthwith served upon them, and upon each of them, by the marshal of this court, or by the sheriff or other peace officer of Missoula County, Montana, and (4) that if the said plaintiffs and appellants shall fail to file the required undertaking aforesaid within the time herein limited, then forthwith thereupon the temporary restraining order heretofore given and made in this matter and cause by this court shall be vacated and dissolved.
*637MR. CHIEF JUSTICE ADAIR, and MR. JUSTICES ANGSTMAN, DAVIS, and BOTTOMLY, concur.